Citation Nr: 0826437	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  07-04 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected erectile dysfunction.


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty in the United States Coast 
Guard from June 1965 to September 1999.  His career was long 
and distinguished.  He received numerous awards and 
decorations, including the Bronze Star with combat "V". 

In an April 2005 rating decision, the Department of Veterans 
Affairs (VA) Regional Office in Roanoke, Virginia (the RO) 
granted service connection for prostate cancer.  In the 
February 2006 rating decision which forms the basis for this 
appeal, the RO granted service connection for erectile 
dysfunction secondary to the service-connected prostate 
cancer; a noncompensable disability rating was assigned.  
Also granted was entitlement to special monthly compensation 
based on loss of use of a creative organ.  The veteran duly 
perfected an appeal as to the assigned disability rating.

In June 2008, the veteran presented testimony at a personal 
hearing in Washington D.C. which was chaired by the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.   


FINDING OF FACT

The veteran's service-connected erectile dysfunction is 
manifested by loss of erectile power without penile 
deformity.


CONCLUSION OF LAW

The criteria for a compensable rating for erectile 
dysfunction have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2007).


        REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision on the issue on appeal.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA). The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001) [the VCAA 
has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter].

Similarly, in a precedential opinion, VA's General Counsel 
held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit. See VAOGCPREC 5-2004.

In the instant case, the facts are not in dispute. The 
outcome of this appeal hinges on the law, specifically the 
plain language of the rating criteria, particularly 
Diagnostic Code 7222. Accordingly, VCAA notice is not 
required because no additional evidence could conceivably 
change the outcome of this case.  The question for the 
Board's determination is whether the erectile dysfunction, 
absent penile deformity, warrants a compensable evaluation. 
Because the law and not the evidence is dispositive in 
resolving such question, additional factual development would 
have no bearing on the ultimate outcome. See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran]; see also Mason 
v. Principi, 
16 Vet. App. 129, 132 (2002) [VCAA not applicable "because 
the law as mandated by statute and not the evidence is 
dispositive of the claim"].



The Board adds that the veteran was provided with ample 
opportunity to submit evidence and argument in support of his 
claim.  See 38 C.F.R. § 3.103 (2007).  
As was described in the Introduction, he testified at a 
personal hearing in June 2008.

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2007).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  
Separate diagnostic codes identify the various disabilities.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The veteran's erectile dysfunction is currently rated under 
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2007) [penis, 
deformity, with loss of erectile power]. 
The Board notes that there is no diagnostic code which deals 
with erectile dysfunction exclusively.  Diagnostic Code 7522 
is deemed by the Board to be the most appropriate primarily 
because it is the only diagnostic code which includes loss of 
erectile power among its criteria.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate.

Specific schedular criteria

Diagnostic Code 7522 provides a 20 percent rating for 
deformity of the penis with loss of erectile power.  No other 
disability rating is provided by this diagnostic code.  See 
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2007)

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. 

Analysis

The veteran is seeking an increased disability rating for his 
service-connected erectile dysfunction, which is currently 
evaluated as noncompensably disabling under Diagnostic Code 
7522.  He essentially contends that his erectile dysfunction 
and the resulting sexual difficulties warrant a compensable 
rating.

As was noted in the Introduction, the veteran is in receipt 
of special monthly compensation under 38 U.S.C. § 1114(k) due 
to loss of use of a creative organ.

Schedular rating

In his hearing testimony, the veteran very eloquently 
described the disappointment the erectile dysfunction has 
caused.  The Board is certainly sympathetic to the veteran's 
situation.  Nothing can replace the intimacy which has been 
lost.  With respect to VA benefits, special monthly 
compensation for loss of use of a creative organ was 
specifically granted to compensate the veteran for his 
erectile dysfunction.

However, to obtain a compensable rating under Diagnostic Code 
7522, deformity of the penis with loss of erectile power must 
be demonstrated.  In the instant case, it is undisputed that 
the veteran has loss of erectile power. The rating criteria, 
however, also require deformity of the penis to warrant a 
compensable evaluation. 
The medical evidence in this case is negative for complaint, 
treatment, or findings of penile deformity. The veteran does 
not contend otherwise.

Accordingly, the criteria for a compensable evaluation have 
not been met.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the Board finds that at no time since the 
effective date of service connection for erectile dysfunction 
has the veteran met or nearly approximated the criteria for a 
compensable rating.  While erectile dysfunction has 
persisted, at no time has penile deformity been demonstrated. 
Because such has not been identified in the record, a 
compensable rating is not warranted for any time period 
following the grant of service connection.  Accordingly, the 
Board concludes that staged ratings are not for application 
in this case.

Extraschedular evaluation

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected erectile 
dysfunction results in marked interference with employment or 
frequent periods of hospitalization so as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2007).  His sole 
contention is that his service-connected erectile dysfunction 
warrants a compensable rating under the schedular criteria. 
The RO did not discuss or adjudicate the matter of an 
extraschedular evaluation in its February 2006 rating 
decision.

Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO in the August 2003 rating 
decision, the Board will not address the veteran's 
entitlement to an extraschedular rating.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993), Floyd v. Brown, 9 Vet. App. 88 
(1996)

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the criteria for a compensable disability 
rating for the veteran's erectile dysfunction have not been 
met.  Loss of erectile power, absent penile deformity, simply 
does not warrant a compensable rating as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for service-
connected erectile dysfunction is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


